                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS

                                                       Case No. 1:19-cv-01339
IN RE KRAFT HEINZ
SECURITIES LITIGATION                                  The Hon. Robert M. Dow, Jr.




                            MOTION TO DISMISS
                 THE CONSOLIDATED CLASS ACTION COMPLAINT

       Pursuant to Federal Rules of Civil Procedure 9(b) and 12(b)(6) and the Private Securities

Litigation Reform Act of 1995, 15 U.S.C. § 78u-4, et seq., and upon the accompanying

memorandum of law and exhibits, Defendants The Kraft Heinz Company, Bernardo Hees, Paulo

Basilio, David Knopf, Alexandre Behring, George Zoghbi, and Rafael Oliveira respectfully

move the Court to dismiss Plaintiffs’ Consolidated Class Action Complaint dated January 6,

2020 in its entirety and with prejudice. Additionally, the Defendants request the opportunity to

present oral argument on this motion.
March 6, 2020

                Respectfully submitted,

                PAUL, WEISS, RIFKIND, WHARTON &
                GARRISON LLP

                /s/ Daniel J. Kramer
                   Daniel J. Kramer (pro hac vice)
                   Andrew J. Ehrlich (pro hac vice)
                   William A. Clareman (pro hac vice)
                   1285 Avenue of the Americas
                   New York, NY 10019-6064
                   Telephone: 212-373-3000
                   Facsimile: 212-373-3990
                   dkramer@paulweiss.com
                   aehrlich@paulweiss.com
                   wclareman@paulweiss.com

                  -and-

                  JENNER & BLOCK LLP

                  Dean N. Panos (Il. ARDC #6203600)
                  Howard S. Suskin (Il. ARDC #6185999)
                  Gabriel K. Gillett (Il. ARDC #6328233)
                  353 N. Clark Street
                  Chicago, IL 60654-3456
                  Telephone: 312-222-9350
                  Facsimile: 312-527-0484
                  dpanos@jenner.com
                  hsuskin@jenner.com
                  ggillett@jenner.com


                  Attorneys for Defendants The Kraft Heinz
                  Company, Bernardo Hees, Paulo Basilio, David
                  Knopf, Alexandre Behring, George Zoghbi, and
                  Rafael Oliveira




                   2
                                CERTIFICATE OF SERVICE

       I hereby certify that on March 6, 2020, I electronically filed the foregoing Motion to

Dismiss the Consolidated Class Action Complaint with the Clerk of the Court through the

CM/ECF system, which will automatically send notification of the filing to all counsel of record.

                                                    /s/ Daniel J. Kramer
                                                    Daniel J. Kramer




                                                1
